UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-2136



METSLAL MESGUN,

                  Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General of the United States,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 26, 2008                   Decided:   August 8, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Metslal Mesgun, Petitioner Pro Se. Daniel Eric Goldman, Senior
Litigation Counsel, Kristin Kay Edison, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Metslal   Mesgun,   a   native   and   citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying as untimely her motion to reopen removal

proceedings.   We have reviewed the administrative record and find

no abuse of discretion in the Board’s order.               See 8 C.F.R.

§ 1003.2(a) (2007) (“The decision to grant or deny a motion to

reopen . . . is within the discretion of the Board . . . .”);

Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir. 2006) (stating abuse

of discretion standard), cert. denied, 127 S. Ct. 1147 (2007).         We

therefore deny the petition for review for the reasons stated by

the Board.    See In re: Mesgun (B.I.A. Nov. 6, 2007).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                       PETITION DENIED




                                  - 2 -